551 So. 2d 1024 (1989)
Roxanne SMITH and Dewey W. Smith
v.
J.D. SMITH and Alabama Farm Bureau Mutual Casualty Insurance Company, Inc.
J.D. SMITH and Alabama Farm Bureau Mutual Casualty Insurance Company, Inc.
v.
Roxanne SMITH and Dewey W. Smith.
88-641, 88-782.
Supreme Court of Alabama.
September 8, 1989.
J. Allen Brinkley of Brinkley, Ford, Chestnut & Aldridge, Huntsville, for appellants/cross-appellees.
Raymond D. Waldrop, Jr., of Smith and Waldrop, Huntsville, for appellees/cross-appellants.
PER CURIAM.
The summary judgment in favor of the insurer, Alabama Farm Bureau Mutual Casualty Insurance Company, Inc., and its agent, J.D. Smith, and against the plaintiffs, Roxanne Smith and Dewey W. Smith, as tenants of the insured, Shirley J. Routh, is hereby affirmed on the authority of Armstrong v. Aetna Ins. Co., 448 So. 2d 353 (Ala.1983). See, also, Ranger Ins. Co. v. Hartford Steam Boiler Inspection & Ins. Co., 410 So. 2d 40 (Ala.1982).
*1025 As to the cross-appeal, we hold that the trial court did not abuse its discretion in denying the defendants' motions for sanctions and for attorney fees pursuant to Ala.Code 1975, §§ 12-19-270 et seq. Therefore, that portion of the judgment challenged by the cross-appeal is affirmed.
AFFIRMED AS TO THE APPEAL; AFFIRMED AS TO THE CROSS-APPEAL.
HORNSBY, C.J., and JONES, ALMON, SHORES, ADAMS, HOUSTON, STEAGALL and KENNEDY, JJ., concur.